Citation Nr: 0324795	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with hip disability.

2.  Entitlement to an increased rating for frontal sinusitis 
with allergic rhinitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
RO that, in part, awarded a 10 percent rating for service-
connected frontal sinusitis with allergic rhinitis, effective 
January 20, 1994.  By rating action of January 1997, the RO 
increased the rating from 10 to 30 percent, effective January 
20, 1994.  In July 1998, the Board remanded the issue for 
additional development.

This matter is also on appeal following a November 2000 
rating decision that denied a claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
with hip disability.  The veteran was notified of this action 
by a letter in December 2000.  The veteran testified at a 
hearing before the undersigned Veterans Law Judge in 
September 2002. 

The Board lastly notes that the veteran filed a motion to 
advance his case on the docket which was received in 
September 2003, and which motion was granted by the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop and obtain evidence on its own in 
lieu of remands to the agency of original jurisdiction.  This 
was begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In the veteran's case, development actions requested by the 
Board in November 2002 have resulted in the acquisition of a 
February 2003 statement from the VA Medical Center (VAMC) in 
Detroit and a written statement from the veteran received in 
March 2003.

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the Board finds that a remand is 
required for several reasons.  First, the Board notes that 
evidence has been received subsequent to the RO's preparation 
of the May 2002 supplemental statement of the case (SSOC).  
Given that the veteran has not been provided with the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, a remand of the 
case is therefore required to comply with DAV.  See also 
38 C.F.R. § 19.31 (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such review in writing).  

A review of the record also indicates that there are 
additional records of treatment that have not yet been 
secured.  The RO should obtain the veteran's medical records 
from the VAMC in Detroit for any treatment for low back or 
hip disability from September 1945 to December 1947; in 
Fallon and Reno, Nevada for any treatment for low back and/or 
hip disability from January 1988 to December 1991, and in 
Dallas for any treatment for sinusitis and/or rhinitis from 
January 2002 to the present.  As these VA records may be 
pertinent to the veteran's claims, an effort should be made 
to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
files, a remand is required.  Id.

Finally, the Board also finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has a current low back 
and/or hip disability that is related to military service.  
In the instant case, the Board finds that a VA medical 
opinion would be helpful to clarify the nature and etiology 
of the veteran's claimed low back and/or hip disability, and 
would be instructive with regard to the appropriate 
disposition of this claim.  

Additionally, an examination is necessary to determine the 
current severity of the veteran's service-connected frontal 
sinusitis with allergic rhinitis.  Although the veteran 
underwent a VA nose and sinuses examination in March 2002, 
the Board finds that the examination report is inadequate for 
rating purposes because it does not contain information 
sufficient to evaluate the veteran's service-connected 
chronic frontal sinusitis with allergic rhinitis.  38 C.F.R. 
§ 4.2 (2002); see Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  Therefore, a remand is required for a 
new examination.  38 C.F.R. § 19.9 (2003).

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for service 
connection and an increased rating.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected sinusitis and 
rhinitis since March 2003 to the present.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should obtain the veteran's 
medical records from the VAMC in Detroit 
for any treatment for low back or hip 
disability from September 1945 to 
December 1947; in Fallon and Reno, Nevada 
for any treatment for low back and/or hip 
disability from January 1988 to December 
1991; and in Dallas for any treatment for 
sinusitis and/or rhinitis from January 
2002 to the present.  Request complete 
clinical records including hospital 
summaries, outpatient treatment records, 
and x-ray reports.

4.  Thereafter, the RO should arrange for 
a VA orthopedic examination to determine 
the nature and etiology of any low back 
and hip disability.  The claims files, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed low back or hip 
disability.  The examiner should 
obtain a detailed history from the 
veteran about his back injury in 
service.  The examiner should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed degenerative 
joint disease of the lumbar spine, 
or hip disability originated in, or 
is otherwise traceable to, military 
service, including the medical 
probabilities that any such 
disability is due to an injury in 
service.  (The examiner should note 
that the record contains the 
following notations in the veteran's 
post-service records:  September 
1991 VA assessment of hip pain, 
probable degenerative joint disease, 
December 1997 VA impression of 
degenerative joint disease, December 
1999 complaints of bilateral hip 
pain, February 2000 VA diagnosis of 
degenerative joint disease, 
lumbosacral spine, February 2000 VA 
x-ray report with impression of 
degenerative joint disease changes 
of the lumbosacral spine with 
narrowed L1-2 disc, July 2000 VA 
assessment of degenerative disc 
disease, July 2000 VA x-ray report 
of the hips with impression of 
within normal limits for age, 
December 2000 VA assessment of 
degenerative joint disease and low 
back pain, and March 2001 VA 
diagnosis of osteoarthritis.)  

5.  The RO should also arrange for a VA 
examination of the nose and sinuses to 
assess the severity of the veteran's 
service-connected frontal sinusitis with 
allergic rhinitis.  The claims files, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.

The examiner should note the 
veteran's recent history of 
recurring symptoms, and this history 
should be set forth in detail, 
including the frequency and duration 
of each problem identified.  The 
examiner should describe all 
manifestations of service-connected 
sinusitis and allergic rhinitis.  
After interviewing and examining the 
veteran, as well as reviewing the 
pertinent medical records contained 
in the claims files, the examiner 
should describe the severity of the 
symptoms experienced by the veteran, 
and the frequency of problems with 
headaches, pain, tenderness, 
purulent discharge or crusting, as 
well as the degree of any 
obstruction of nasal passage on each 
side.  To the extent feasible, the 
examiner should describe the 
occurrence and frequency of 
discharge, crusting, or scabbing, 
and whether such occurrences are 
occasioned by purulence.  The 
examiner should state whether the 
sinusitis and rhinitis-related 
symptoms are best characterized as 
occasional, frequent, or constant.  

6.  The RO should ensure that the 
examination reports requested above 
comply with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

8.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in May 2002.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

